DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on January 11, 2022.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An illumination control method comprising … “controlling, during a third time frame that is between the first time frame and a second time frame from 17:00 to 20:00, the color temperature of the light which the illumination apparatus emits and the illuminance in the predetermined space to cause the color temperature to be below the color temperature of the light during the first time frame, and the illuminance to be below the illuminance of the light during the first time frame”, in combination with the remaining claimed limitations as claimed in independent claim 8 (claim 9 is allowed as being dependent on claim 8).
Reasons for indicating the allowable subject matter of claims 1-7 and 10-20 were provided in the previous office action mailed on November 12, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Takeguchi et al. – US 10,616,984
Prior art Gammons et al. – US 2017/0343197
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 16, 2022